Citation Nr: 1529019	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1. Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to compensation under 38 U.S.C. § 1151 for a right ankle disorder.

2. Entitlement to compensation under 38 U.S.C. § 1151 for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife




ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified before the undersigned at a September 2014 video-conference hearing.  A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for a right ankle disorder is addressed in the REMAND section of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2008, the Board denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right ankle surgery; the Board notified the Veteran of that decision and he did not appeal the decision to the U. S. Court of Appeals for Veterans Claims (Court).

2. Evidence received since the May 2008 Board decision raises a reasonable possibility of substantiating the claim of entitlement to compensation under 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1. The Board's May 2008 decision denying the claim of entitlement to compensation under 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence has been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's claim for compensation under 38 U.S.C.A. § 1151 has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Essentially, in affording the Veteran a new VA examination after submission of his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened).




Reopening 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2013, the RO reopened the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right ankle surgery because the evidence submitted was new and material.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In May 2008, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  The Veteran was notified of the adverse outcome.  See May 2008 Notification Letter.  He did not appeal the Board's decision and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Board denied the Veteran's initial claim for compensation because he consented to the June 1999 surgery and because the medical evidence did not show any carelessness, negligence, and/or lack of proper skill on the part of the VA surgeon who performed the operation and/or the VA medical staff who treated the Veteran post surgery.  See May 2008 Board Decision.

New evidence has been received since the May 2008 Board decision that is material to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  In addition, the RO performed a de facto reopening of the claim by providing the Veteran with a VA medical opinion.  See February 2013 VA Examination Report.  

In an April 2014 statement, the Veteran reported that his treating VA podiatrist (Dr. S.) discovered a fracture/misalignment of the fibula two to three inches above the area that was X-rayed prior to the June 1999 ankle surgery.  The Veteran alleged that the June 1999 VA surgeon was negligent for failing to conduct a "complete examination" of his lower right extremity to identify the source of his chronic pain.  At the September 2014 hearing, the Veteran, through his representative, testified that the "actual injury was never addressed" by the June 1999 surgery and that the VA surgeon demonstrated "a lack of proper skill by not identifying an actual fracture of the fibula right below the site that he attempted to fuse."  The Veteran also testified that Dr. S. thought the June 1999 surgery was "poorly done and the wrong surgery" and that it resulted in his current right ankle disability.  September 2014 Hearing Transcript.  The new evidence raises a reasonable possibility of substantiating the Veteran's compensation claim in that it suggests that VA was negligent in failing to identify the source of his pain and in performing the right ankle arthrodesis.

New and material evidence has been submitted to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right ankle surgery is granted. 


REMAND

The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right ankle surgery is remanded for further development, to include obtaining a new VA medical opinion.

The February 2013 VA examination report is not sufficient to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report addresses the Veteran's treatment at VAMC Fort Harrison with regard to his June 1999 right ankle arthrodesis; however, it fails to address the significance, if any, of the "old fracture of [the] fibula" shown on X-rays taken in April 2012.  Thus, remand is necessary to obtain a supplemental medical opinion that accounts for the facts of the case and is responsive to the Veteran's current contentions.

The case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, dated from January 2014 onwards, and associate them with the claims file.

2.  Then, return the claims file to the examiner who rendered the February 2013 VA opinion for an addendum opinion.  The entire claims file and a copy of this REMAND must be made available to the VA examiner rendering the addendum opinion, who must note its review.

a) Identify all pathology of the right ankle.

b) For all identified pathology, the examiner should provide an opinion as to whether it was proximately caused by the right ankle surgery on June 14, 1999 and/or the follow-up care provided to the Veteran following the surgery.  In other words, did the Veteran incur any additional right ankle disability as a result of the surgery performed on June 14, 1999 or as a result of the follow-up care?  In making this determination, a comparison should be made of the his right ankle condition immediately before the surgery to that of his condition after the surgery.

c) For any identified right ankle pathology found to have been proximately caused by the June 14, 1999 surgery and/or follow-up care, the examiner must address the following:

i) Whether any diagnosed condition of the right ankle was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the surgery and/or follow-up care; or

ii) If there was no fault on the part of VA in performing the surgery, whether any identified condition caused by the surgery was due to an event not reasonably foreseeable.

In responding to question (c)(i) above, the examiner should address the Veteran's contentions:  (A) that the VA doctor performed the wrong type of surgery because the actual injury was never addressed, in that the VA doctor failed to notice an "old" fracture of the fibula that was later identified on X-rays taken in April 2012; and (B) that his follow-up care at VA after the June 1999 surgery was dismissive and insufficient, in that his cast was dirty and led to an infection, the examiners failed to acknowledge and properly treat the infection, and he was not provided any physical therapy.  See Hearing Transcript, dated September 24, 2014.

The examiner must provide a complete explanatory rationale for all opinions rendered.

3.  Finally, after the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


